Order entered November 22, 2021




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-21-00436-CV

             HOLLY BONE A/K/A HOLLY MARTIN, Appellant

                                        V.

                  DAVID TYLER MOSS, ET AL., Appellees

               On Appeal from the 68th Judicial District Court
                           Dallas County, Texas
                    Trial Court Cause No. DC-20-09893

                                     ORDER

      Before the Court is appellant’s November 18, 2021 request to unseal clerk’s

records because the parties did not obtain a sealing order in accordance with this

Court’s October 1, 2021 order. We GRANT the motion. We STRIKE the July

23, 2021, September 10, 2021, and September 17, 2021 supplemental clerk’s

records that were filed under seal. We ORDER Dallas County District Clerk

Felicia Pitre to file, on or before November 29, 2021, supplemental clerk’s records

containing the same documents without seal.
       We DIRECT the Clerk of this Court to send a copy of this order to Ms.

Pitre and all parties.



                                         /s/   CRAIG SMITH
                                               PRESIDING JUSTICE